DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 16 February 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claim 1, the claim recites “wherein the sound attenuation sheet has a second length smaller than the first length, exposing… the second outer surface at opposite end portions of the… second reinforcing skin member” in lines 14-16. There is no support in the specification as originally filed for this limitation in the claims. The present claims require a sound attenuation sheet applied to the first outer surface of the first reinforcing skin member; however, given that the sound attenuation sheet is applied to just the first reinforcing skin member, there is no support to recite that by having a shorter length, the sound attenuation sheet would expose the second outer surface of the second reinforcing skin member.
Claims 2-16 are rejected under 35 U.S.C. 112(a) due to their ultimate dependency on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the claim recites “wherein the sound attenuation sheet has a second length, smaller than the first length, exposing the first outer surface and the second outer surface at opposite end portions of the first reinforcing skin member and the second reinforcing skin member”. However, the claim recites “a sound attenuation sheet of crumb rubber applied to the first outer surface of the first reinforcing skin member”. Thus, it is unclear how the sound attenuation sheet can expose the second outer surface of the second reinforcing skin member when it is applied to just the first reinforcing skin member. In light of the confusion with respect to the claim language as set forth above, the examiner is interpreting the claim as requiring only that the first outer surface is exposed.
Claims 2-16 are rejected under 35 U.S.C. 112(b) due to their ultimate dependencies on claim 1.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (JP 2003-293326 A) in view of Federal Highway Administration (Highway Noise Barrier Design, “FHA”) and Pfretzschenr et al. (Acoustic Properties of Rubber Crumbs, “Pfretzschenr”). It is noted that the disclosure of Ito is based off a machine translation of the reference included with the Office action mailed 09 December 2020.
With respect to claims 1 and 14, Ito Fig. 1 teaches a soundproofing composite panel 1 made from a core material 6 sandwiched between two fiber reinforced polymer (FRP) skin members 5, i.e. reinforcing skin members, and a sound absorbing part 3, i.e. sound attenuation sheet, layered on the outer surface of one of the FRP skin members. Ito further teaches the core material includes wood solidified with a binder ([0032]), i.e. the core contains wood fiber and a binder. As seen in Fig. 1 below, the core member has a perimeter separating opposing first and second side surfaces, the reinforcing skins have an inner surface affixed to a side surface of the core member and an outer surface facing away from the core member, and a sound absorbing part, i.e. sound attenuation sheet, is on the outer surface of one of the skin members. Further, as seen in Fig. 1 below, the perimeter of the core member has substantially parallel opposing upper and lower edges and substantially parallel opposing side edges, where the upper and lower edges are substantially perpendicular to the side edges.

    PNG
    media_image1.png
    513
    440
    media_image1.png
    Greyscale

Ito does not teach wherein the sound attenuation sheet includes crumb rubber wherein the crumb rubber defines an outermost surface of the sound attenuation sheet.
FHA teaches applying acoustically absorptive material on barrier façades, i.e. surface, to minimize barrier performance degradation, and teaches that the amount of noise a material absorbs is expressed using a noise reduction coefficient (NRC), which is a value from 0 to 1, where 0 is a perfectly acoustically reflective material while 1 is a perfectly acoustically absorptive material; FHA teaches a typical absorptive barrier has an NRC of 0.6 to 0.9 (13:05-13:42 of the video). FHA additionally teaches the use of recycled materials, such as tires, in either reprocessed or discarded form (21:40-21:50 of the video). FHA further teaches the finish on a barrier’s surface aids in the prevention of graffiti, such as an exposed aggregate finish, which makes graffiti defacement difficult (23:52-24:04). However, FHA does not teach wherein the acoustically absorptive material is made from crumb rubber.
Pfretzschenr teaches crumb rubber provides good broadband acoustic absorption and is useful in protection against traffic noise (Abstract). Pfretzschenr further teaches crumb rubber has an absorption coefficient, i.e. noise reduction coefficient, which is above 0.6 for a wide range of frequencies (page 108, Fig. 1 and 2). Pfretzschenr additionally teaches rubber crumbs specially sorted and prepared are a good acoustic material with a broadband absorption spectrum (page 108, “It has been checked that…”), are used in noise barriers on emplacements exposed to climate atmospheric agents since its performance is not degraded by water or collapsed by dust (page 108, “The use of this kind of materials…”), and is able to be used outdoors as an excellent alternative to current absorbent screens used for protection against traffic noise (page 108, “For all this reasons…”).
Ito, FHA, and Pfretzschenr are analogous inventions in the field of acoustic barriers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the acoustic barrier of Ito to have an acoustically absorptive material on its surface as taught by FHA made from crumb rubber as taught by Pfretzschenr in order to provide a sound barrier that minimizes barrier performance degradation, aids in graffiti prevention (FHA, 13:05-13:42, 21:40-21:50, and 23:52-24:04), is suitable for use outside, and provides a broadband absorption spectrum (Pfretzschenr, Abstract and page 108, “It has been checked that…”, “The use of this kind of materials…”, and “For all this reasons…”). As a result of the combination, the outer layer, i.e. sound attenuation sheet, is made from crumb rubber, which defines an outermost surface of the sound attenuation sheet between the opposite end portions.
Ito in view of FHA and Pfretzschenr does not disclose wherein the core member, the first reinforcing skin member, and the second reinforcing skin member have a first length, the sound attenuation sheet has a second length small than the first length, such that the first outer surface and the second outer surface at opposite end portions of the first reinforcing skin member and the second reinforcing skin member are exposed.
However, as the specification is silent to unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the sound attenuation layer of Ito in view of FHA and Pfretzschenr based on routine experimentation, for the purpose of optimizing operation of said sound attenuation layer and producing a soundproofing composite member with the desired sound insulating properties. Such modification would have been obvious to one of ordinary skill in the art, since such a modification would have involved a mere change in the size (or dimension) of a component. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Such modification would necessarily result in the first outer surface of the reinforcing skin member to which the sound absorbing part of Ito is applied to be exposed.
With respect to claims 3-4, Ito discloses the core member is made from polyurethane foam ([0021]), which is a polymer. While there is no explicit disclosure that the polyurethane foam is the binder, given that it is taught to be rigid ([0021]), it is the examiner’s position that this would be the binder.
With respect to claim 10, Ito in view of FHA and Pfretzschenr does not disclose a further sound attenuation sheet of crumb rubber applied to the second outer surface of the second reinforcing skin member. However, Ito in view of FHA and Pfretzschenr discloses the crumb rubber minimizes barrier performance degradation, aids in graffiti prevention (FHA, 13:05-13:42, 21:40-21:50, and 23:52-24:04), is suitable for use outside, and provides a broadband absorption spectrum (Pfretzschenr, Abstract and page 108, “It has been checked that…”, “The use of this kind of materials…”, and “For all this reasons…”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an additional sound attenuation sheet of crumb rubber as claimed in order to further minimize barrier performance degradation, aid more in graffiti prevention (FHA, 13:05-13:42, 21:40-21:50, and 23:52-24:04), that is suitable for use outside, and providing a broadband absorption spectrum (Pfretzschenr, Abstract and page 108, “It has been checked that…”, “The use of this kind of materials…”, and “For all this reasons…”). The duplication of parts is generally recognized as being within the level of ordinary skill in the art, absent unexpected results. Providing an additional sound attenuation sheet of crumb rubber would have achieved expected results, such as minimizing barrier performance degradation, aid in graffiti prevention, suitable for use outside, and provide a broadband absorption spectrum. Mere duplication of parts has no patentable significant unless a new and unexpected result is produced. MPEP 2144.04 (VI) B. In re Harza, 124 USPQ.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ito (JP 2003-293326 A) in view of Federal Highway Administration (Highway Noise Barrier Design) and Pfretzschenr et al. (Acoustic Properties of Rubber Crumbs), hereinafter “modified Ito”, as applied to claim 1 above, and further in view of Smith et al. (US 2012/0325579 A1, “Smith”). It is noted that the disclosure of Ito is based off a machine translation of the reference included with the Office action mailed 09 December 2020.
With respect to claim 2, modified Ito does not disclose wherein the fiber is one or more of carpet carcass, rice husk, and wood chips.
Smith teaches a sound barrier made from scrap and waste materials, such as carpet fibers (Abstract), i.e. carpet carcass. Smith further teaches the use of such materials prevents the materials from being disposed in landfills ([0041]), i.e. is an environmentally friendly way of producing sound barriers.
Modified Ito and Smith are analogous inventions in the field of sound barriers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fiber of modified Ito to be made from carpet fibers, i.e. carpet carcass, as taught by Smith in order to provide an environmentally friendly way of producing sound barriers that prevents materials that are useful from being disposed in landfills (Smith [0041]).

Claims 5-7 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (JP 2003-293326 A) in view of Federal Highway Administration (Highway Noise Barrier Design) and Pfretzschenr et al. (Acoustic Properties of Rubber Crumbs), hereinafter “modified Ito”, as applied to claim 1 above, and further in view of Lim et al. (WO 2016/148549 A1, “Lim”). It is noted that the disclosure of Ito is based off a machine translation of the reference included with the Office action mailed 09 December 2020, and that the disclosure of Lim is based off US 2018/0065335 A1, which serves as an English language equivalent.
With respect to claims 5-7 and 11, modified Ito does not disclose wherein the reinforcing skin members each comprise a metal sheet, nor where the sheet is one or more of steel and aluminum.
Lim Fig. 1, shown below, teaches a fibrous core layer 21 sandwiched between skin layers 10 and 10’ ([0030] and [0035]). Lim teaches the skin layers are made from metal material, such as aluminum, galvanized steel, and stainless steel ([0013]). Lim further teaches adhesive layers 22 between the fibrous core layer 21 and the skin layers 10 and 10’ ([0035]). Lim additionally teaches the thickness of the core layer has a thickness of 0.5 to 2.0 mm ([0015]), i.e. the core member has a first thickness, and the metal skin layers have a thickness of 0.1 to 1 mm ([0014]), i.e. having a second thickness; the thickness of the core layer, i.e. the first thickness, is greater than the thickness of the metal skin layers, i.e. the second thickness.

    PNG
    media_image2.png
    223
    429
    media_image2.png
    Greyscale

Modified Ito and Lim are analogous inventions in the field of sandwich panels.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the core of modified Ito as well as to include the metal layers attached through adhesive to the core material of modified Ito as taught by Lim and to have the core layer and metal layers with thicknesses as taught by Lim in order to provide a sandwiched core having high moldability while having excellent mechanical properties and support rigidity while also being lightweight (Lim, [0023]).
With respect to claim 12, modified Ito does not disclose an adhesive layer between a reinforcing skin and the sound attenuating sheet.
Lim teaches using adhesive for securing the bonding of layers ([0037]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an adhesive layer to secure the sound attenuation sheet made from crumb rubber to the skin member of modified Ito in order to secure the bonding of the layers (Lim, [0037]).
With respect to claim 13, Lim teaches the adhesive is made from acrylic, silicone-based adhesive, rubber-based adhesive, photo-curing adhesive, or thermosetting adhesive ([0037-0038]), i.e. the first adhesive layer and second adhesive layers comprise an adhesive material. While there is no explicit disclosure from modified Ito in view of Lim that the first and second adhesive layers comprise the same adhesive materials, it would have been obvious to one of ordinary skill in the art to choose any adhesive material taught by Lim, including the same adhesive material, for the first and second adhesive layers and thereby arrive at the claimed invention. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (JP 2003-293326 A) in view of Federal Highway Administration (Highway Noise Barrier Design) and Pfretzschenr et al. (Acoustic Properties of Rubber Crumbs), hereinafter “modified Ito” as applied to claim 1 above, and further in view of Han et al. (Crumb rubber blends in noise absorption study, “Han”).
With respect to claims 8-9, modified Ito does not disclose wherein the sound attenuation sheet includes a binding agent for the crumb rubber, which includes one or more of polyurethane and latex.
Han teaches crumb rubber blends as absorptive materials (Abstract), where the crumb rubber blend is made from bonding crumb rubber particles with adhesive, i.e. binding agent, which achieves a high porosity (page 384, 2nd column, “The blend made from bonding crumb rubber particles with adhesive…”). Han further teaches the adhesive is a polyurethane based polymer, i.e. the binding agent for the crumb rubber is polyurethane (page 385, 2nd column, 4.2 The moisture curing method, “The adhesive used in this study is a polyurethane based polymer…”).
Modified Ito and Han are analogous inventions in the field of sound attenuating crumb rubber.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the crumb rubber of modified Ito to be bound by a polyurethane adhesive as taught by Han in order to provide a crumb rubber sheet with high porosity (Han, page 384, 2nd column, “The blend made from bonding crumb rubber particles with adhesive…”).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ito (JP 2003-293326 A) in view of Federal Highway Administration (Highway Noise Barrier Design) and Pfretzschenr et al. (Acoustic Properties of Rubber Crumbs), hereinafter “modified Ito”, as applied to claim 14 above, and further in view of Schwitte et al. (US 2006/0010820 A1, “Schwitte”). It is noted that the teachings of Ito are based off a machine translation of the reference included with the Office action mailed 09 December 2020.
With respect to claim 15, modified Ito does not disclose wherein one of the upper and lower edges includes a longitudinal groove, and wherein the other of the upper and lower edges includes a longitudinal tongue complementary to the groove.
Schwitte teaches where on at least two opposite sides of a board, coupling means which upon coupling to other boards of the same type, provide a locking coupling to the adjacent board, such as tongue-and-groove coupling ([0012]), i.e. on one of the upper or lower edges, there is a longitudinal groove and on the other there is a complementary longitudinal tongue. Schwitte further teaches such a setup eliminates the need for additional coupling means, which are often expensive ([0012]).
Modified Ito and Schwitte are analogous inventions in the field of construction materials.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of modified Ito to have a longitudinal groove on one of the upper or lower edges and a complementary longitudinal tongue on the other upper or lower edge as taught by Schwitte in order to provide panels that are capable of being joined together without the need for expensive additional coupling means (Schwitte [0012]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ito (JP 2003-293326 A) in view of Federal Highway Administration (Highway Noise Barrier Design), Pfretzschenr et al. (Acoustic Properties of Rubber Crumbs), and Schwitte et al. (US 2006/0010820 A1, “Schwitte”), hereinafter “modified Ito”, as applied to claim 15 above, and further in view of Schmanski (US 5,272,284). It is noted that the disclosure of Ito is based off a machine translation of the reference included with the Office action mailed 09 December 2020.
With respect to claim 16, while Ito discloses the first and second reinforcing skin members, the core member, and the sound attenuating sheet form a panel ([0009]), modified Ito does not disclose the sound barrier further comprises at least one further panel.
Schmanski teaches a sound wall, i.e. sound barrier, shown in the figure below, made from a plurality of sound attenuating members that reduce the transmission of sound from a traffic area (Abstract).

    PNG
    media_image3.png
    673
    528
    media_image3.png
    Greyscale

Modified Ito and Schmanski are analogous inventions in the field of sound barriers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a sound wall using the interlocking panels of modified Ito in order to provide a sound wall capable of reducing the transmission of sound from a traffic area (Schmanski, Abstract), i.e. a sound barrier further comprising at least one further panel, that does not require the use of expensive additional coupling means (Schwitte, [0012]).

Claims 1, 3-4, 8, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (JP 2003-293326 A) in view of Holmes et al. (Acoustic properties of concrete panels with crumb rubber as a fine aggregate replacement, “Holmes”). It is noted that the disclosure of Ito is based off a machine translation of the reference included with the Office action mailed 09 December 2020.
With respect to claims 1 and 14, Ito Fig. 1 teaches a soundproofing composite panel 1 made from a core material 6 sandwiched between two fiber reinforced polymer (FRP) skin members 5, i.e. reinforcing skin members, and a sound absorbing part 3, i.e. sound attenuation sheet, layered on the outer surface of one of the FRP skin members. Ito further teaches the core material includes wood solidified with a binder ([0032]), i.e. the core contains wood fiber and a binder. As seen in Fig. 1 below, the core member has a perimeter separating opposing first and second side surfaces, the reinforcing skins have an inner surface affixed to a side surface of the core member and an outer surface facing away from the core member, and a sound absorbing part, i.e. sound attenuation sheet, is on the outer surface of one of the skin members. Further, as seen in Fig. 1 below, the perimeter of the core member has substantially parallel opposing upper and lower edges and substantially parallel opposing side edges, where the upper and lower edges are substantially perpendicular to the side edges.

    PNG
    media_image1.png
    513
    440
    media_image1.png
    Greyscale

Ito does not teach wherein the sound attenuation sheet includes crumb rubber wherein the crumb rubber defines an outermost surface of the sound attenuation sheet.
Holmes teaches crumb rubber concrete panels which provide sound absorbance and insulation at low and high frequencies; more crumb rubber leads to better sound absorption (Abstract). Holmes additionally teaches crumb rubber concrete is durable and capable of absorbing and reflecting sound; when used on the exterior, i.e. outer surface, of a structure, it can shield the occupants from ambient street noise (page 196, 1st column, “CRC is a durable composite material…”).
Ito and Holmes are analogous inventions in the field of sound barriers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sound attenuation sheet of Ito to be made from crumb rubber concrete in order to provide an acoustic panel which provides sound absorbance and insulation at low and high frequencies (Holmes, Abstract) that is durable and protects occupants of structures from ambient street noise (Holmes, page 196, “CRC is a durable composite material…”). As a result of the combination, the crumb rubber concrete is an outer layer and thus defines an outermost surface of the panel between the opposite end portions.
Ito in view of Holmes does not disclose wherein the core member, the first reinforcing skin member, and the second reinforcing skin member have a first length, the sound attenuation sheet has a second length small than the first length, such that the first outer surface and the second outer surface at opposite end portions of the first reinforcing skin member and the second reinforcing skin member are exposed.
However, as the specification is silent to unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the sound attenuation layer of Ito in view of Holmes based on routine experimentation, for the purpose of optimizing operation of said sound attenuation layer and producing a soundproofing composite member with the desired sound insulating properties. Such modification would have been obvious to one of ordinary skill in the art, since such a modification would have involved a mere change in the size (or dimension) of a component. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Such modification would necessarily result in the first outer surface of the reinforcing skin member to which the sound absorbing part of Ito is applied to be exposed.
With respect to claims 3-4, Ito discloses the core member is made from polyurethane foam ([0021]), which is a polymer. While there is no explicit disclosure that the polyurethane foam is the binder, given that it is taught to be rigid ([0021]), it is the examiner’s position that this would be the binder.
With respect to claim 8, as seen in Fig. 10(b) of Holmes (page 200), crumb rubber is dispersed in cement (see also Holmes, page 197, 3.1 Mix proportions). The cement corresponds to the binding agent presently claimed.
With respect to claim 10, Ito in view of Holmes does not disclose a further sound attenuation sheet of crumb rubber applied to the second outer surface of the second reinforcing skin member. However, Ito in view of Holmes discloses the crumb rubber provides sound insulation at low and high frequencies (Holmes, Abstract) and is durable and capable of absorbing and reflecting sound and can shield occupants of a structure from ambient street noise (Holmes, page 196, “CRC is a durable composite material…”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an additional sound attenuation sheet of crumb rubber as claimed in order to further provide insulation from low and high frequencies (Holmes, Abstract) that is durable and capable of absorbing and reflecting sound and can shield occupants of a structure from ambient street noise (Holmes, page 196, “CRC is a durable composite material”). The duplication of parts is generally recognized as being within the level of ordinary skill in the art, absent unexpected results. Providing an additional sound attenuation sheet of crumb rubber would have achieved expected results, such as providing insulation from low and high frequencies and protecting occupants from ambient street noise. Mere duplication of parts has no patentable significant unless a new and unexpected result is produced. MPEP 2144.04 (VI) B. In re Harza, 124 USPQ.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ito (JP 2003-293326 A) in view of Holmes et al. (Acoustic properties of concrete panels with crumb rubber as fine aggregate replacement, “Holmes”), as applied to claim 1 above, and further in view of Smith et al. (US 2012/0325579 A1, “Smith”)
With respect to claim 2, Ito in view of Holmes does not disclose wherein the fiber is one or more of carpet carcass, rice husk, and wood chips.
Smith teaches a sound barrier made from scrap and waste materials, such as carpet fibers (Abstract), i.e. carpet carcass. Smith further teaches the use of such materials prevents the materials from being disposed in landfills ([0041]), i.e. is an environmentally friendly way of producing sound barriers.
Ito in view of Holmes and Smith are analogous inventions in the field of sound barriers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fiber of Ito in view of Holmes to be made from carpet fibers, i.e. carpet carcass, as taught by Smith in order to provide an environmentally friendly way of producing sound barriers that prevents materials that are useful from being disposed in landfills (Smith, [0041]).

Claims 5-7 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (JP 2003-293326 A) in view of Holmes et al. (Acoustic properties of concrete panels with crumb rubber as fine aggregate replacement), hereinafter “modified Ito”, as applied to claim 1 above, and further in view of Lim et al. (WO 2016/148549 A1, “Lim”). It is noted that the disclosure of Ito is based off a machine translation of the reference included with the Office action mailed 09 December 2020, and that the disclosure of Lim is based off US 2018/0065335 A1, which serves as an English language equivalent.
With respect to claims 5-7 and 11, modified Ito does not disclose wherein the reinforcing skin members each comprise a metal sheet, nor where the sheet is one or more of steel and aluminum.
Lim Fig. 1, shown below, teaches a fibrous core layer 21 sandwiched between skin layers 10 and 10’ ([0030] and [0035]). Lim teaches the skin layers are made from metal material, such as aluminum, galvanized steel, and stainless steel ([0013]). Lim further teaches adhesive layers 22 between the fibrous core layer 21 and the skin layers 10 and 10’ ([0035]). Lim additionally teaches the thickness of the core layer has a thickness of 0.5 to 2.0 mm ([0015]), i.e. the core member has a first thickness, and the metal skin layers have a thickness of 0.1 to 1 mm ([0014]), i.e. having a second thickness; the thickness of the core layer, i.e. the first thickness, is greater than the thicknesses of the metal skin layers, i.e. the second thickness.

    PNG
    media_image2.png
    223
    429
    media_image2.png
    Greyscale

Modified Ito and Lim are analogous inventions in the field of sandwich panels.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the core of modified Ito, as well as to include the metal layers attached through adhesive to the core material of modified Ito as taught by Lim and to have the core layer and the metal layers with thicknesses as taught by Lim in order to provide a sandwiched core having high moldability while having excellent mechanical properties and support rigidity while also being lightweight (Lim, [0023]).
With respect to claim 12, modified Ito does not disclose an adhesive layer between a reinforcing skin and the sound attenuating sheet.
Lim teaches using adhesive for securing the boding of layers ([0037]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an adhesive layer to secure the sound attenuation sheet made from crumb rubber to the skin member of modified Ito in order to secure the bonding of the layers (Lim, [0037]).
With respect to claim 13, Lim teaches the adhesive is made from acrylic, silicone-based adhesive, rubber-based adhesive, photo-curing adhesive, or thermosetting adhesive ([0037-0038]), i.e. the first adhesive layer and second adhesive layers comprise an adhesive material. While there is no explicit disclosure from modified Ito in view of Lim that the first and second adhesive layers comprise the same adhesive materials, it would have been obvious to one of ordinary skill in the art to choose any adhesive material taught by Lim, including the same adhesive material, for the first and second adhesive layers and thereby arrive at the claimed invention. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ito (JP 2003-293326 A) in view of Holmes et al. (Acoustic properties of concrete panels with crumb rubber as fine aggregate replacement), hereinafter “modified Ito”, as applied to claim 14 above, and further in view of Schwitte et al. (US 2006/0010820 A1, “Schwitte”). It is noted that the teachings of Ito are based off a machine translation of the reference included with the Office action mailed 09 December 2020.
With respect to claim 15, modified Ito does not disclose wherein one of the upper and lower edges includes a longitudinal groove, and wherein the other of the upper and lower edges includes a longitudinal tongue complementary to the groove.
Schwitte teaches where on at least two opposite sides of a board, coupling means which upon coupling to other boards of the same type, provide a locking coupling to the adjacent board, such as tongue-and-groove coupling ([0012]), i.e. on one of the upper or lower edges, there is a longitudinal groove and on the other there is a complementary longitudinal tongue. Schwitte further teaches such a setup eliminates the need for additional coupling means, which are often expensive ([0012]).
Modified Ito and Schwitte are analogous inventions in the field of construction materials.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of modified Ito to have a longitudinal groove on one of the upper or lower edges and a complementary longitudinal tongue on the other upper or lower edge as taught by Schwitte in order to provide panels that are capable of being joined together without the need for expensive additional coupling means (Schwitte [0012]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ito (JP 2003-293326 A) in view of Holmes et al. (Acoustic properties of concrete panels with crumb rubber as fine aggregate replacement) and Schwitte et al. (US 2006/0010820 A1, “Schwitte”), hereinafter “modified Ito”, as applied to claim 15 above, and further in view of Schmanski (US 5,272,284). It is noted that the disclosure of Ito is based off a machine translation of the reference included with the Office action mailed 09 December 2020.
With respect to claim 16, while Ito discloses the first and second reinforcing skin members, the core member, and the sound attenuating sheet form a panel ([0009]), modified Ito does not disclose the sound barrier further comprises at least one further panel.
Schmanski teaches a sound wall, i.e. sound barrier, shown in the figure below, made from a plurality of sound attenuating members that reduce the transmission of sound from a traffic area (Abstract).

    PNG
    media_image4.png
    597
    467
    media_image4.png
    Greyscale

Modified Ito and Schmanski are analogous inventions in the field of sound barriers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a sound wall using the interlocking panels of modified Ito in order to provide a sound wall capable of reducing the transmission of sound from a traffic area (Schmanski, Abstract), i.e. a sound barrier further comprising at least one further panel, that does not require the use of expensive additional coupling means (Schwitte, [0012]).

Response to Arguments
Applicant's arguments filed 16 February 2022 have been fully considered but they are not persuasive.
Regarding the 35 U.S.C. 103 rejections over Ito, FHA, Pfretzschenr, Smith, Lim, Han, Schwitte, Schmanski, and Holmes, Applicant argues the references do not disclose the invention of claim 1. Specifically, Applicant argues the sound absorbing portion of Ito does not form the outermost surface of the barrier, but rather Ito teaches the use of a perforated panel section enclosing the sound absorbing portion; Applicant argues neither FHA nor Pfretzschenr remedy this alleged deficiency. Applicant additionally argues Ito in view of FHA and Pfretzschenr does not disclose wherein the core and skin members have a greater length than the sound attenuation sheet, exposing the outer surface of the skin members at opposite end portions thereof. The examiner respectfully disagrees.
In response to Applicant’s argument that Ito does not disclose the sound absorbing portion is the outermost surface of the barrier, this is not found persuasive. While Ito may disclose the use of a perforated panel atop the sound absorbing member, the fact remains that this perforated panel has pores that expose the sound absorbing member, and it is these exposed portions of the sound absorbing member that define the outermost surface. Further, while Ito in view of FHA and Pfretzschenr may not disclose wherein the core member, the first reinforcing skin member, and the second reinforcing skin member have a first length, the sound attenuation sheet has a second length small than the first length, such that the first outer surface and the second outer surface at opposite end portions of the first reinforcing skin member and the second reinforcing skin member are exposed; however, as the specification is silent to unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the sound attenuation layer of Ito in view of FHA and Pfretzschenr based on routine experimentation, for the purpose of optimizing operation of said sound attenuation layer and producing a soundproofing composite member with the desired sound insulating properties. Such modification would have been obvious to one of ordinary skill in the art, since such a modification would have involved a mere change in the size (or dimension) of a component. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Such modification would necessarily result in the first outer surface of the reinforcing skin member to which the sound absorbing part of Ito is applied to be exposed.
Conclusion
The prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure.
Mintz (CA 2,015,765 A1) discloses a noise abatement element formed of a crumb rubber material and a binder (Abstract). The noise abatement element has a tongue and groove to provide an interlocking mechanism for more effective sound isolation and additional structural strength (page 6, lines 16-24).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN A RICE/Examiner, Art Unit 1787                                                                                                                                                                                                          
/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787